Case 20-10343-LSS Doc1407 Filed 10/05/20 Page1of1

United States Bankruptcy Court for the Districe Of Delaware

WITHDRAWAL OF CLAIM

 

Debtor Name and Case Number: ‘Boy Scouts of America 20-10343}

Maricopa County Treasurer

Creditor Name and Adress: Phoenix, AZ 85003

 

 

Court Claim Number (if known): | 45
one can rte: |4/20/20
Total Amount of Claim Filed: | 53 : 76

1, the undersigned, am the above-referenced creditor, or an authorized signatory for the above-referenced
creditor. | hereby withdraw the above-referenced claim and authorize the Clerk of this Court. or their
duly appointed Claims Agent, to reflect this withdrawal on the official claims register for the above-

pated: Ocfober S$, 2020 Signature LEE. EAA: Ze.
Print Name: ter Muthig

 

 

 

 

 

 

 

 

 

Title tif applicable}: Deputy County Attorne
DEFINITIONS

Jom. oF other entity thas has fled a bankeuptey ease is called the debtor.

 

Acteditor is ay person, corporation, or other entity to which the debtor awed a debt.

A form filed with the clerk of the bankruptey court where the bankruptey case was filed, te tell the bankruptey court how much the debtor owed a
-ceeditar (the -amount.of the-creditar’ z claire}.

Fill in the name of the federal judicial district where the bankruptcy wes filed (for example, Central District of California), the name of the debtor in the
Sonkruptcy case, sad the bantiouptey ease member. you received = notice of the case from the court, a af this information is near the tae of the notice.

information about Creditor:
Complete the section giving the name and address of the creditor that was listed on the previoudly Hied Proof of Claim form.

inforestion Gientifving the Cioien that is to be withdraws:
Complete the section giving the court claim number, date claim was filed and total amount of claim filed to help identify the claim that is to be withdrawn

Sign and print the name and tite, if any, of the creditor or other person authorized to file this withdrawal of claim {attach copy of power of attorney, if
Bay}

 

 

| This form must be filed with the clerk of the bankruptcy court where the bankruptcy case was filed or, if applicable, with e
ed Claims Agent as per any procedure approved by the court in the above-referenced bankrupte

     

 

 
